     Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 1 of 20 PageID #: 1



                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            HUNTINGTON DIVISION

HERSHEL WOODROW
"WOODY" WILLIAMS,

              Plaintiff,

v.                                                  CIVIL ACTION NO.: 3:19-cv-00423
                                                    Judge

BRYAN MARK RIGG,and
JOHN DOE PUBLISHING COMPANY,

               Defendants.


                                  VERIFIED COMPLAINT

       Hershel Woodrow "Woody" Williams (hereinafter sometimes referred to as "Plaintiff' or

"Mr. Williams") by and through counsel, Dinsmore & Shohl LLP, for his Verified Complaint

against Bryan Mark Rigg (hereinafter sometimes referred to as "Defendant") alleges, on

knowledge as to his own actions, and otherwise upon information and belief, as follows:

                                           PARTIES

      1.       Plaintiff Hershel Woodrow "Woody" Williams is a resident and citizen of West

Virginia and currently resides in Ona, Cabell County, West Virginia. As of the date of filing of

this Complaint, Mr. Williams is ninety-five (95) years old.

      2.       Upon information and belief, Defendant Bryan Mark Rigg is a resident and

citizen of Dallas, Texas.

      3.       The true capacity, whether individual, association or otherwise, of defendant

herein as John Doe Publishing Company is unknown to Mr. Williams, who therefore sues said

defendant by such fictitious name. Mr. Williams is informed and believes, and based thereon
      Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 2 of 20 PageID #: 2



alleges that the defendant designated herein as Doe is or may be responsible in some manner for

the occurrences herein alleged. To the extent that the identity of John Doe Publishing Company

is later determined, and it is necessary and/or appropriate to join it as a party defendant herein so

that the Court can grant full and complete relief to Mr. Williams, he will seek leave of the Court

as required to amend his Complaint accordingly.

                                 JURISDICTION AND VENUE

         4.    For purposes of this Court's jurisdiction pursuant to 28 U.S.C. § 1332, Mr.

Williams is a citizen of the State of West Virginia and Defendant is a citizen of the State of

Texas.

         5.    This Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C.

§ 1332, because the action is between citizens of different states, and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

         6.    This Court has personal jurisdiction over Defendant because he has purposefully

engaged in conduct directed at the State of West Virginia and has purposefully availed himself of

the laws of the State of West Virginia. In connection with the events set forth herein, the

Defendant has transacted business with Mr. Williams in West Virginia and entered into a

contract for services in West Virginia as described herein. The Defendant also travelled to West

Virginia on multiple occasions in furtherance of his business and contractual relations with Mr.

Williams.

         7.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial

portion of the events or omissions giving rise to the claims alleged herein occurred within the

geographic bounds of the United States District Court for the Southern District of West Virginia.




                                                  2
     Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 3 of 20 PageID #: 3



                                 FACTUAL BACKGROUND

       8.     On October 5, 1945, then President of the United States Harry S. Truman, by and

on behalf of the United States Congress, presented Mr. Williams with our nation's highest award

for valor in action against an enemy force, the Medal of Honor.       As the supporting citation

indicated, Mr. Williams was awarded the Medal of Honor "[for conspicuous gallantry and

intrepidity at the risk of his life above and beyond the call of duty...in action against enemy

Japanese forces on Iwo Jima, Volcano Island, 23 February 1945."

       9.      Mr. Williams is one of three living veterans to whom the Medal of Honor was

awarded for service to the United States in World War II, and is the only living recipient to have

served during World War II in the United States Marine Corps and in Pacific Theater of

Operations.

       10.     In 2015, Mr. Williams accompanied other veterans on a tour of Guam and Iwo

Jima, returning to these locations for the first time since the end of World War II. During that

trip, Mr. Williams first met and became acquainted with the Defendant.

       1 1.    Mr. Williams subsequently had several conversations with Defendant about the

possibility of collaborating with Defendant to compose and produce a book that would contain

Mr. Williams' biography and would capture and illustrate Mr. Williams' life in general, as well

as his specific personal experiences as a World War II United States Marine Corps veteran and

Medal of Honor Recipient.

        12.    In or about July of 2016, Defendant visited West Virginia and met with Mr.

Williams and his family to gather basic details and information about Mr. Williams' personal

life. During this time, Defendant travelled with Mr. Williams to various locations in West




                                                 3
      Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 4 of 20 PageID #: 4




Virginia including but not limited to Mr. Williams' hometown of Quiet Dell, West Virginia, as

part oftheir anticipated joint collaboration in preparing a book about Mr. Williams.

       13.       In or about February of 2017, Defendant returned to West Virginia to meet with

Mr. Williams (and his representatives) to discuss and agree on the terms of their collaboration,

and pursuant to which the book would be written. Specifically, on February 12, 2017, Mr.

Williams and members of his family met with Defendant at the Holiday Inn hotel in

Barboursville, West Virginia for several hours, during which time Mr. Williams and Defendant

specifically agreed as follow:

              a) Mr. Williams would provide Defendant with personal information about his life

                 and his military service;

              b) Defendant would conduct research as necessary for the book and prepare a draft

                 manuscript ofthe book;

              c) The information contained in the book would be factual as it related to Mr.

                 Williams;

              d) Mr. Williams, along with the Defendant, would have input into, and authority

                 over, the text and content of the book; and

              e) Mr. Williams and Defendant would share equally in any proceeds from the book.

        14.      From the outset, both Mr. Williams and Defendant agreed and understood that the

book would be unique, and the first of its kind relative to Mr. Williams' story.          While

information was, and is, generally available about Mr. Williams and his receipt of the Medal of

Honor for his actions on Iwo Jima in February of 1945, it was the intent of the parties that the

book would reflect the "untold" story of Mr. Williams' life and military service. The parties'

intent was confirmed through the parties' selection of a title for the book: Flamethrower: The




                                                  4
     Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 5 of 20 PageID #: 5




Untold Story ofIwo Jima Medal ofHonor Recipient Woody Williams, Japan's Holocaust and the

Pacific War.

       15.     Based on this agreement and understanding, Mr. Williams provided Defendant

with information about his life and experiences to be incorporated into the book, including

personal and untold stories, anecdotes, recollections and memories. Defendant again travelled to

various locations in West Virginia with Mr. Williams, during which Mr. Williams shared

personal information about his life before, during and after his military service in World War II.

The Defendant also conducted numerous interviews and discussions with Mr. Williams in West

Virginia and other locations to obtain information to be used to develop the book.

       16.     During these discussions, Mr. Williams also allowed Defendant to borrow items

having great personal and sentimental value to him for Defendant's use in preparing the book

including, but not limited to, Mr. Williams' handwritten notes, photographs, and other artifacts.

Moreover, during this period of time, Mr. Williams also shared with Defendant an original

manuscript of his autobiography that he had authored over the years.

       17.     Drawing on the information that Mr. Williams provided to Defendant, along with

his personal research and other sources, Defendant prepared various drafts of portions of the

book which he forwarded to Mr. Williams for his review and comment. Mr. Williams reviewed

the drafts, and provided input, analysis and suggestions for modifications to Defendant leading to

additional changes in the draft manuscript.

        18.    Throughout the remainder of 2017, the parties continued to perform their

respective obligations under the agreement to develop a draft of the book. The parties discussed

numerous titles to be used for the book, and numerous other matters relative to its content. In




                                                 5
     Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 6 of 20 PageID #: 6




total, the Defendant shared in excess of 20 drafts of portions of the book, or portions thereof,

with Mr. Williams for his review and comment.

       19.    Towards the end of 2017, and continuing into 2018, the Defendant began

discussions with Mr. Williams' family members and representatives about memorializing the

oral agreement between Mr. Williams and Defendant and the negotiation of additional terms that

the parties may wish to include in the Agreement. In furtherance of these discussions, Defendant

prepared and presented a draft contract to Mr. Williams and/or his representatives.

       20.     During this time period, the parties exchanged numerous drafts of a proposed

written contract. The parties, along with Mr. Williams' family members and representatives,

discussed the terms of the contract during a series of formal and informal meetings. Ultimately,

however, the parties were unable to reach an agreement as to the terms of the proposed written

contract.

       21.     By early 2018, the draft of the book had been completed, subject to additional

revisions and edits by the parties and through the publishing process.

       22.     At or about that time, the relationship between Mr. Williams and Defendant

deteriorated, resulting in a significant breakdown in communication between them. Specifically,

the Defendant expressed his dissatisfaction with the financial terms originally agreed upon by the

parties prior to the beginning of the book project, indicating that the agreement was not

consistent with his understanding of the terms involved in other allegedly similar books of which

he had recently become aware.

        23.    Despite the breakdown in communication between the parties, Defendant

continued with edits to the draft of the book. However, after March of 2018, Defendant failed




                                                6
     Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 7 of 20 PageID #: 7




and refused to provide subsequent drafts of the book to Mr. Williams for his review and

comment.

       24.      On information and belief, prior to the breakdown and communication between

Mr. Williams and Defendant, Defendant shared various drafts of the book with various

individuals, including individuals with military and history backgrounds, for their comment and

review.

       25.      In the drafts that Defendant circulated for comment and review prior to the

breakdown of communication between the parties, the Defendant wrote:

                A humble man, Woody has not exaggerated his record and it has
                never been questioned. Woody has been a public figure for almost
                eight decades and there has never been any doubt about what he
                accomplished.

       Manuscript Draft No. 21 at 60(emphasis in original).

       26.      On information and belief, after the breakdown in communication between the

parties, Defendant continued to modify the draft, and added additional content, which he also

circulated to individuals with military/history backgrounds for review. Defendant did not,

however, provide a copy of these additions/modifications to Mr. Williams. On information and

belief, the subsequent additions/modifications contained false and misleading content.

Defendant's preparation and circulation of this content was in direct response to Mr. Williams'

refusal to agree to the terms that Defendant had proposed in the draft written contract, and in

retaliation for the breakdown of communication between the parties, to attempt to force Mr.

Williams to agree to Defendant's proposed contract terms.

          27.   Mr. Williams subsequently requested the return of his personal items including

handwritten journals, notes, photographs, artifacts, manuscripts, handwritten edits and other

materials provided to Defendant.



                                               7
     Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 8 of 20 PageID #: 8




       28.    Mr. Williams, through his representatives and counsel, further requested and

demanded that Defendant refrain from any unauthorized use of the draft manuscripts, any drafts

of the book that Mr. Williams had not approved and/or the use of any other evidence, materials

or information derived from or related to the information provided by Mr. Williams during the

course ofthe collaboration.

       29.     Moreover, Mr. Williams revoked his consent for Defendant to use his name,

likeness, image, personal stories, or otherwise in connection with the book based upon

Defendant's actions, including but not limited to his failure to communicate with Mr. Williams

and his failure to allow Mr. Williams to review, comment on, and consent to additional drafts of

the book.

       30.     Defendant has refused to return Mr. Williams' personal items and, upon

information and belief, is still in unauthorized possession ofthose personal items.

       31.     On information and belief, despite Mr. Williams' requests, Defendant has stated

that he intends to officially publish the book that was the subject of his agreement with Mr.

Williams after May of 2019.      Defendant has refused to provide a copy of what he seeks to

publish to Mr. Williams for his consent, review and comment, and has expressly indicated

through his counsel that Defendant does not need Mr. Williams' permission or consent to

proceed with publication of the book.

                  COUNT ONE — TEMPORARY RESTRAINING ORDER,
                   PRELIMIN ARY AND PERMANENT INJUNCTION

       32.     Mr. Williams repeats and incorporates herein by reference each of the allegations

and facts contained in Paragraphs 1 through 31 of this Complaint as if fully set forth herein.

        33.    Under the clear and unambiguous terms of the oral agreement between the parties,

Mr. Williams is to have input into, and authority over, the text and content of any book written



                                                 8
     Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 9 of 20 PageID #: 9




and published by the Defendant that contains, refers to and/or uses the information that he

provided to Defendant about his life and his military service.

       34.     As confirmed by the title of the book selected and agreed to by the parties, the

book and the information contained therein is unique in that much of the information about Mr.

Williams' life and military service is being published for the first time.

       35.     To the extent that Defendant is permitted to move forward with publishing the

book contemplated and agreed to by the parties without Mr. Williams having input into and

authority over the content of what is published, Mr. Williams will suffer irreparable harm. The

specific purposes of the parties' agreement giving Mr. Williams input into and authority over the

content of any book that includes his personal information, stories, memories, anecdotes and

other information was to ensure that such information is presented factually, in a manner that is

respectful to the individuals identified and discussed in the book, and is consistent with Mr.

Williams' beliefs and the historical context in which the events occurred. If the Defendant is

permitted to publish the book without first complying with the parties' agreement, Mr. Williams

will be irreparably deprived of his rights and expectations based on the agreement with

Defendant and Defendant's representations to Mr. Williams upon which Mr. Williams justifiably

relied. Defendant will also suffer additional harm including, but not limited to, exploitation of

and damage to his goodwill and reputation.

        36.     Defendant's wrongful conduct, unless and until enjoined and restrained by Order

of this Court, will also cause great and irreparable injury to Mr. Williams in that he will be

deprived of his invaluable items of personal property, his good will and reputation will be

exploited, he will be deprived of his handwritten edits and revisions to draft manuscripts, and

that he will suffer damage to his good will and reputation.




                                                  9
     Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 10 of 20 PageID #: 10




           37.   There is a likelihood that Mr. Williams will succeed on the merits of this

litigation. The terms of the parties' initial, oral agreement were clear and unambiguous in

providing that: (1) Mr. Williams would collaborate with Defendant by providing him with

personal information, documents, memorabilia, manuscripts, stories, interviews, notes and other

information for Defendant's use in writing a book about Mr. Williams' life and military service;

(2) Defendant would use such information, along with whatever research that he might conduct,

to prepare a draft of the book; (3) the information contained in the book would be factual (as

 opposed to mere opinion or speculation);(4) Mr. Williams and the Defendant would have input

 into, and authority over, the text and content of the book; and (5) Mr. Williams and Defendant

 would share equally in any proceeds from the book. Defendant specifically represented that he

 agreed to, and would comply with, each of these terms, and in doing so induced Mr. Williams to

 perform under the agreement by providing Defendant with the personal information referenced

 herein.

           38.   The likelihood of irreparable harm to Mr. Williams without an injunction

 substantially outweighs the harm to the Defendant, if any, if an injunction is granted.       Mr.

 Williams' agreement with the Defendant specifically provided that both parties would have input

 into, and authority over the content of, any book that would result from their collaboration. This

 term was essential to Mr. Williams' agreement with the Defendant to avoid the very situation at

 issue in this Complaint. If Defendant is permitted to proceed with publishing any book that

 contains information, edits or data provided by Mr. Williams, Mr. Williams will be irreparably

 deprived of his authority over the ultimate content of the book and his right to consent to its

 content and presentation. If an injunction is granted, Defendant will be required to do no more

 than comply with the terms of his agreement with Mr. Williams. Moreover, given his age, Mr.




                                                 10
    Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 11 of 20 PageID #: 11




Williams will be asking this Court to enter an expedited scheduling order in this case that would

allow for a full and final resolution of this matter in 2019.     Any delay to the Defendant in

publishing the book, if he is otherwise entitled to do so, will therefore be minimal and not

prejudicial to Defendant.

       39.     Given Mr. Williams' service to his country, and the importance of his story to

United States history and the shared heritage of its citizens, the public interest clearly favors

enforcement ofthe parties' agreement and Defendant's representations to Mr. Williams.

       40.     Upon information and belief, the Defendant has, or is about to, enter into a

publishing contract by which the book that is the subject of the parties' agreement will be

published. Although the Defendant has refused to provide any information to Mr. Williams as to

when, or what form, he will publish the book, on information and belief, the Defendant has

indicated that he intends to proceed with publishing the book during the month of May of 2019.

Given the nature of the allegations raised in this Complaint, and Mr. Williams' interests in the

agreement, in the book and relative to Defendant's representations, Mr. Williams has no

adequate remedy at law for the injuries that would be caused by the publishing of the book

absent compliance with the parties' agreement. Moreover, Mr. Williams has no adequate

remedy at law with respect to the tangible items of personal property that the Defendant refuses

to return in that they are unique and personally invaluable to him.

       41.     Mr. Williams is entitled to a temporary restraining order, preliminary injunction

and permanent injunction which prohibits the Defendant from taking or engaging in any action

that is inconsistent in any way with the parties' agreement, and/or the Defendant's

representations to Mr. Williams, as set forth herein. To the extent appropriate, Mr. Williams is

also entitled to an Order from this Court requiring that the Defendant specifically perform the




                                                11
     Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 12 of 20 PageID #: 12




promises and representations made to Mr. Williams with respect to the preparation and

publishing of the book.     Mr. Williams is also entitled to a temporary restraining order,

preliminary injunction and permanent injunction requiring the return of the items of personal

property, including the handwritten edits and revisions to the draft manuscripts provided to

Defendant, and enjoining any unauthorized use of Mr. Williams' name, stories, image, likeness,

or otherwise and enjoining the further dissemination, distribution, and/or publication of the draft

manuscripts without his authority and consent.

                         COUNT TWO — BREACH OF CONTRACT

       42.     Mr. Williams repeats and incorporates herein by reference all of the allegations

and facts contained in Paragraphs 1 through 41.of this Complaint as if fully set forth herein.

       43.     Mr. Williams and the Defendant entered into a specific oral agreement as

described above that would govern the terms pursuant to which the parties would perform and

collaborate in preparing and writing the book and in sharing information necessary for

 preparation of the book.    Specifically, the parties' agreement was clear and unambiguous in

 providing that: (1) Mr. Williams would collaborate with Defendant by providing him with

 personal information, documents, memorabilia, manuscripts, stories, interviews, notes and other

 information for Defendant's use in writing a book about Mr. Williams' life and military service;

(2) Defendant would use such information, along with whatever research that he might conduct,

 to prepare a draft of the book; (3) the information contained in the book would be factual (as

 opposed to mere opinion or speculation);(4) Mr. Williams and Defendant would have input into,

 and authority over, the text and content of the book; and (5) Mr. Williams and Defendant would

 share equally in any proceeds from the book. Defendant specifically represented that he agreed

 to, and would comply with, each of these terms, and in doing so induced Mr. Williams to




                                                 12
    Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 13 of 20 PageID #: 13



perform under the agreement by providing Defendant with the personal information referenced

herein.

          44.   Mr. Williams has fully performed all conditions, covenants, and promises as

required by the agreement between the parties.

          45.   Defendant has materially breached the agreement by, among other things, failing

and refusing to allow Mr. Williams to have input into the content of the book as additional drafts

of the book have been prepared and distributed to third persons and by refusing to return Mr.

Williams' personal property and information. The Defendant has further breached, and/or

anticipatorily breached, the parties agreement by denying Mr. Williams his right to provide

additional input into, and consent if warranted, to the text and content of the book, and by

preparing and distributing additional portions of the book that reflect opinion, and false and

defamatory material to which the Defendant knew, or should have known, that Mr. Williams

would object. To the extent that the Defendant has published, or publishes the book without Mr.

Williams' authority and consent, such actions also constitute a breach of the parties' agreement.

          46.   As a result of the Defendant's breaches of his contract with Mr. Williams, Mr.

Williams is entitled to an injunction enjoining the Defendant from further actions in violation or

breach of the agreement. To the extent appropriate, Mr. Williams is also entitled to an Order

from this Court requiring that the Defendant specifically perform the promises and

representations made to Mr. Williams with respect to the preparation and publishing of the book.

In the alternative, or to the extent that Mr. Williams cannot receive complete relief through the

award of an injunction under the facts of this case, Mr. Williams is entitled to an award of

damages sufficient to compensate him for all damages that he has, or will, suffer as a result of

Defendant's conduct.




                                                 13
    Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 14 of 20 PageID #: 14



      COUNT THREE — PROMISSORY ESTOPPEL/DETRIMENTAL RELIANCE

       47.     Mr. Williams repeats and incorporates herein by reference all of the allegations

and facts contained in Paragraphs 1 through 46 as if fully set forth herein.

       48.     To the extent necessary and/or appropriate, the allegations contained herein are

plead in the alternative to the other claims asserted by Mr. Williams in this Complaint.

       49.     In the course of the parties' discussions and negotiations with respect to Mr.

Williams' collaboration with Defendant as to the preparation of the book discussed herein, the

Defendant made clear and unambiguous promises and representations to Mr. Williams.

Specifically, the Defendant promised and represented that if Mr. Williams would collaborate

with Defendant by providing him with personal information, documents, memorabilia,

manuscripts, stories, interviews, notes and other information for Defendant's use in writing a

book about Mr. Williams' life and military service, Defendant would use such information, along

with whatever research that he might conduct, to prepare a draft of the book that would contain

information that would be factual (as opposed to mere opinion or speculation), that both he and

Mr. Williams would have input into, and authority over, the text and content of the book, and

that he and Mr. Williams would share equally in any proceeds from the book.

       50.      Mr. Williams reasonably relied on Defendant's promises and representations to

his detriment. In reliance on Defendant's promises and representations, Mr. Williams provided

information about his personal life and military experiences, a draft of an original manuscript

that he had prepared, and personal items for Defendant's use in preparing the book. In further

reliance on Defendant's promises and representations, Mr. Williams provided edits and input

into various drafts of the book.




                                                 14
    Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 15 of 20 PageID #: 15



       51.     It was foreseeable to the Defendant that Mr. Williams would rely on Defendant's

promises and representations. Defendant knew, and had actual knowledge that, Mr. Williams

did, in fact, rely on Defendant's promises.

       52.     Mr. Williams has, and will continue, to suffer injury, irreparable injury and

damage as a result of his reasonable and detrimental reliance upon Defendants' promises and

representations.

       53.     As a result of Mr. Williams' reasonable and detrimental reliance on Defendant's

promises and representations, Mr. Williams is entitled to an injunction enjoining the Defendant

from further actions in violation of or contrary to Defendant's promises and representations. To

the extent appropriate, Mr. Williams is also entitled to an Order from this Court requiring that the

Defendant specifically perform the promises and representations made to Mr. Williams with

respect to the preparation and publishing of the book. In the alternative, or to the extent that Mr.

Williams cannot receive complete relief through the award of an injunction under the facts of

this case, Mr. Williams is entitled to an award of damages sufficient to place him in the position

that he reasonably would have been had he not otherwise reasonably relied on Defendant's

promises and representations.

             COUNT FOUR — INTERFERENCE WITH RIGHT OF PUBLICITY

       54.     Mr. Williams repeats and incorporates herein by reference all of the allegations

and facts contained in Paragraphs 1 through 53 of this Complaint as if fully set forth herein.

       55.     To the extent necessary and/or appropriate, the allegations contained herein are

plead in the alternative to the other claims asserted by Mr. Williams in this Complaint.




                                                 15
    Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 16 of 20 PageID #: 16



       56.     Mr. Williams is a public figure and has, through his investment of time, money,

effort, and most notably his service to his country, developed good will and an outstanding

reputation within his home state of West Virginia and throughout the entire country.

       57.     Defendant's dissemination, distribution, publication, and/or sale of a book or

other materials bearing the name and likeness of Mr. Williams is unauthorized to the extent that

it is inconsistent with the parties' agreement set forth herein and/or the Defendant's promises and

representations to Mr. Williams.

       58.     Defendant will be unjustly enriched by any benefit that he receives in connection

with the unauthorized dissemination, distribution, publication, and/or sale of the book or other

materials bearing the name and likeness of Mr. Williams.

       59.     Defendant's prior dissemination and intended future distribution and publication

ofthe book interfere with Mr. Williams' rightful use of his story, name, and likeness.

       60.     The Defendant's actions in publishing the book in violation of the parties'

agreement as set forth herein and/or the Defendant's promises and representations to Mr.

Williams is in violation of Mr. Williams' common law right of publicity.

       61.     As a proximate cause of Defendant's acts, Mr. Williams has suffered, and/or will

suffer, great detriment to his reputation, business, and goodwill, and has been damaged in an

amount not yet fully ascertained.

       62.     If not enjoined as requested herein, Defendant's use of Mr. Williams' story, name,

and likeness will cause, and continue to cause, irreparable and continuing harm to Mr. Williams,

for which he has no adequate remedy at law.

       63.     In the alternative or in addition to injunctive relief, to the extent that Mr. Williams

cannot receive complete relief through the award of an injunction under the facts of this case,




                                                 16
    Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 17 of 20 PageID #: 17



Mr. Williams is entitled to an award of damages to compensate him for Defendant's

unauthorized and improper use of his name and likeness. To the extent warranted, Mr. Williams

is also entitled to an award of punitive damages to the extent that Defendant willfully and

knowingly makes unauthorized and improper use of his name and likeness.

                                COUNT FIVE — CONVERSION

       64.     Mr. Williams repeats and incorporates herein by reference all of the allegations

and facts contained in Paragraphs 1 through 63 of this Complaint as if fully set forth herein.

       65.     Mr. Williams is the owner of the items of the personal property identified and

described herein, including handwritten journals, notes, photographs, and artifacts, and he is

entitled to immediate possession ofthe said personal property.

       66.     Defendant has no right, title or equitable claim to the ownership and/or possession

of the items of personal property, including but not limited to the handwritten journals, notes,

photographs, and artifacts.

       67.     Mr. Williams gave possession of the items of personal property to Defendant only

for the limited purpose of allowing Defendant to examine the items and ascertain information

about such items to incorporate into the book described herein. Mr. Williams gave Defendant

possession ofthe items of personal property for no other reasons.

       68.     Defendant is exercising unlawful control over the items of personal property.

       69.     Defendant has refused and continues to refuse to return the items of personal

property to Mr. Williams.

       70.     As a proximate result of Defendant's conversion of the above-mentioned

property, in addition to the loss of the property itself, Mr. Williams has suffered damages for

expenses incurred in pursuing the property and from loss of use of the property.




                                                17
    Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 18 of 20 PageID #: 18



       71.     Mr. Williams is entitled to an Order and/or injunction from this Court mandating

the return of the items of personal property described herein. Alternatively, to the extent such an

Order and/or injunction cannot provide Mr. Williams with complete relief under the facts of this

case, Mr. Williams is also entitled to an award of damages (including punitive damages if

warranted) for the loss of use and damage to and wrongful retention of his personal property.

                                    PRAYER FOR RELIEF

    WHEREFORE, based upon the foregoing allegations, Mr. Williams respectfully requests

that this Court enter its Order granting him:

    A)A temporary restraining order preserving the status quo ante between the parties;

   B)A preliminary injunction precluding the Defendant from taking or engaging in any

       actions inconsistent with Mr. Williams' rights under the agreement set forth herein or

       with the Defendant's promises and representations made to him as set forth herein;

    C) A permanent injunction precluding the Defendant from taking or engaging in any actions

       inconsistent with Mr. Williams' rights under the agreement set forth herein or with the

       Defendant's promises and representations made to him as set forth herein;

    D)To the extent appropriate, an Order requiring specific performance of the parties'

        agreement as set forth herein;

    E) To the extent appropriate, an Order requiring that the Defendant immediately return all

        personal property, notes, manuscripts and other materials provided to him pursuant to the

        parties' agreement and/or the Defendant's promises and representations to Mr. Williams;

    F) An award of money damages sufficient to compensate Mr. Williams for all actual,

        incidental and/or consequential damages suffered as a result of the Defendant's wrongful

        conduct described herein;




                                                18
    Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 19 of 20 PageID #: 19



   G) An award of punitive damages, if warranted;

   H)An award of all attorneys' fees incurred in connection with this action as allowed for by

       applicable law and/or pursuant to the inherent authority of this Court;

   I) An award of prejudgment and postjudgment interest on all money damages awarded

       herein;

   J) Given the sensitive nature of the issues raised herein, an Order sealing all future

       pleadings that address or reflect the proposed form and/or content of the book; and

   K)Such other and further relief as this Court may deem just, proper and appropriate under

       the circumstances ofthis case.

Mr. Williams demands a trial by jury as to all issues so triable.



                                          HERSHEL WOODROW "WOODY" WILLIAMS


                                              /s/            J.H. Mahaney
                                              J.H. Mahaney(W. Va. #6993)
                                              John.mahaney@dinsmore.com
                                              J. Tanner Watkins(to be admitted Pro Hac Vice)
                                              Tanner.watkins@dinsmore.com
                                              Brittany S. Given(W. Va. #13400)
                                              Brittany.given@dinsmore.com
                                              DINSMORE & SHOHL LLP
                                              611 Third Avenue
                                              Huntington, West Virginia 25701
                                              P:(304)529-6181
                                              F:(304)522-4312
                                               Counselfor Plaintiff
                                                     Hershel Woodrow "Woody" Williams




                                                 19
 Case 3:19-cv-00423 Document 1 Filed 05/31/19 Page 20 of 20 PageID #: 20




                                                      VERIFICATION


 STATE OF WEST VIRGINIA,

 COUNTY OF CABELL,TO-WIT:

         This day personally appeared before me, the undersigned, Hershel Woodrow "Woody"

 Williams, who, being first duly sworn, deposed and said that he is the plaintiff bringing the

foregoing Verified Complaint, and that, as such, he has read the Verified Complaint, and that he

has personal knowledge of the allegations and facts set forth therein, and knows the facts and

circumstances set forth therein to be true and complete, both in substance and in fact, to the best

of his knowledge, information, and belief.




                                                          ershel Woodrow "W          •   n


        Taken, subscribed and sworn to before me this AY               day of

2019.

        My commission expires




                                                                     Notary Public


        [NOTARIAL SEAL]

                        OFFICIAL SEAL
                      N OTARY PUBLIC
                 STATE OF WEST VIRGINIA
                       MARIA CAIN
                   D INSPAORE SHOHL LLP
                      611 THIRD AVENUE
                   H UNTINGTON, VW 25701
               My commluion actrif131 March as,2a20




14823635v5
